United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



FENNEMORE CRAIG, P.C.
1700 Lincoln Street Suite 2400
DENVER CO COLORADO 80203

In re Application of	:
WALKER, MARY AMELIA et al.	:		DECISION ON PETITION 
	:		under 37 CFR 1.181
Appl. No. 13/631,604	:		
Filed: 10/21/2019	:	
		:
For: METHODS AND SYSTEMS FOR 	:
THE BATCH DELIVERY OF MATERIAL 	:
TO A CONTINUOUS MATERIAL PROCESSOR	:
This is a decision on the petition filed on December 27, 2021 under 37 CFR 1.181 seeking to have the rejection of claims in the Examiner’s Answer mailed on December 1, 2021 designated as a new ground of rejection. This decision is a correction to the decision mailed February 2, 2022 to allow applicant to respond in accordance with MPEP 1207.03. The petition is being considered pursuant to 37 CFR 1.181 and no fee is required. 

The Petition is GRANTED.
A review of the record shows that:

On April 27, 2021, the examiner issued a final Office action.
On August 5, 2021, the petitioner filed an appeal brief.
On December 1, 2021, the examiner issued an Examiner’s Answer.
On December 27, 2021, the petitioner filed the instant petition. 


Discussion and Analysis

On December 27, 2021, petitioner filed a petition requesting that the Examiner’s Answer of December 1, 2021 be designated as including new grounds of rejection. In the petition, the petitioner asserts that the examiner provided new references with regards to the prior art rejection by providing for the first time, the following non-patent literature:
Fang et al. “Modeling and Simulation of Vehicle Projection Arrival-Discharge Process in Adaptive Traffic Signal Controls”
Peeta et al. “Multiple User Classes Real-Time Traffic Assignment for Online Operations: A Rolling Horizon Solution Framework”
MPEP 1207.03(III) states in part:

If Evidence (such as a new prior art reference, but not including a newly relied upon dictionary definition) is applied or cited for the first time in an examiner’s answer, then 37 CFR 41.39(a)(2)  requires that the rejection be designated as a new ground of rejection. If the citation of a new prior art reference is necessary to support a rejection, it must be included in the statement of rejection, which would be considered to introduce a new ground of rejection. Even if the prior art reference is cited to support the rejection in a minor capacity, it should be positively included in the statement of rejection and be designated as a new ground of rejection. In re Hoch, 428 F.2d 1341, 1342 n.3, 166 USPQ 406, 407 n.3 (CCPA 1970). See MPEP § 2144.03 for guidance on the citation of a new reference to support Official Notice taken in Office actions made prior to an examiner’s answer. 


A review of the final Office action dated April 27, 2021 and the examiner’s answer dated December 1, 2021 reveals that the newly cited references Fang et al. and Peeta et al. were not included in the statement of the final Office action dated April 27, 2021 (see page 7, paragraph 15. of the final Office action). In addition, the Fang et al. and Peeta et al. reference were not made of record to support the rejection set forth in the final Office action. The Fang et al. and Peeta et al. references were only cited for the first time in the examiner’s answer dated December 1, 2021 in the appendix section of the examiner’s answer. In accordance with MPEP 1207.03(III) cited above, if evidence such a as a new prior art reference is applied for the first time in an examiner’s answer, then 37 CFR 41.39(a)(2) requires that the rejection be designated as a new ground of rejection. In addition, if the citation of a new prior art reference is necessary to support a rejection, it must be included in the statement of the rejection, which would be considered to introduce a new ground of rejection.

Therefore, the petitioner’s request to have the rejection of claims in the Examiner’s Answer mailed on December 1, 2021 designated as a new ground of rejection is hereby granted.

SUMMARY: The Petition is GRANTED. 

In accordance with MPEP 1207.03, the authority to decide petitions under 37 CFR 41.40  is delegated to the TC Director or designee. A decision granting a petition under 37 CFR 41.40  will provide a two-month time period in which appellant must file a reply under 37 CFR 1.111  to avoid the dismissal of the appeal. No corrected examiner’s answer will be provided.

If the petition is granted, appellant may present amendment, evidence, and/or arguments in the reply under 37 CFR 1.111 that are directed to other rejections that are not new grounds of rejection. An after-final amendment or evidence that was previously refused entry is not automatically entered. Appellant may include such amendment or evidence in the reply. Upon filing of the reply, the prosecution will be reopened and the 

Any inquiry regarding this decision should be directed to Marc Jimenez, Quality Assurance Specialist at 571-272-4530.



/TARIQ R HAFIZ/________________________________
Tariq Hafiz, Director
Technology Center 3600
571-272-5350

/MJ/ 03/15/2022